ROSENN, Circuit Judge,
dissenting.
The problems of a handicapped child stir our emotions, but the threshold issue of the applicable statute of limitations is so overriding that its proper resolution transcends all other considerations. I am not persuaded by Part III of the majority opinion that any policy considerations militate against application of the most analogous statute of limitations available. In the instant case, the most analogous state statute, 42 Pa.Cons.Stat.Ann. § 5571(b) (Purdon Supp.1981), prescribes a 30-day limitation period for appeals from decisions of administrative agencies. Because I believe the majority’s application of a 2- or 6-year statute of limitations may be counterproductive, in the long run, to the educational development of children whose inclusion in or exclusion from a handicapped program is disputed by the child’s parents or school authorities, I respectfully dissent.
I.
My disagreement with the majority over what is an appropriate limitations period for this type of action stems from what I perceive to be significant deficiencies in the majority’s analysis. The majority recognize the general rule that in the absence of a Congressionally prescribed limitations period governing assertion of federal rights, the statute of limitations applicable to analogous actions in the forum state controls. Maj. op., 447-48. And, although the majority eschew mechanical application of the rule, relying on language in Holmberg v. Armbrecht, 327 U.S. 392, 395, 66 S.Ct. 582, 584, 90 L.Ed. 743 (1946), they make no pretense of following the lead of that case in establishing an independent federal limitations period for section 1415(e)(2) actions. See maj. op., at 454 n.21. Thus, one must assume that the majority’s decision to apply either a 2- or 6-year statute of limitations results from an application of the general rule. It then becomes clear that although their opinion nowhere announces such a conclusion, the majority have necessarily decided that actions under section 1415(e)(2) are more closely analogous to original lawsuits than to appeals from administrative rulings. I cannot agree.
To the extent their opinion discloses the analysis underlying the conclusion that original actions are the appropriate state analogues to section 1415(e)(2) proceedings, the majority appear to have relied on four points. First, although an earlier version of the statute clearly referred to an “appeal” of the administrative decision, the current version authorizes aggrieved parties to bring a “civil action” for relief. Second, the statute provides that this civil action is to be conducted without any of the traditional restrictions of appellate review: evidence not introduced in the administrative proceeding may be received, any appropriate relief may be afforded, and the decision is to be based on the preponderance of the evidence. The majority also point out that other courts have held that exhaustion of state administrative remedies is not necessary before bringing a section 1415(e)(2) suit if pursuit of those remedies would be futile. Finally, the majority emphasize that, although all administrative proceedings here took place at the state level, the decision directly under review by this court was rendered in a federal forum.
As to the majority’s first point — that the statutory language evinces an intent to authorize an original action rather than appeal — examination of the relevant legislative history persuades me otherwise. The *460requirement that participating states establish procedural safeguards to accompany “identification, evaluation, and educational placement of handicapped children” was first imposed by the. Education of the Handicapped Amendments of 1974, Pub. L.No. 93-380, tit. VI, § 614(d), 88 Stat. 484, 581 (1974). The relevant language of those amendments directed that states, when applying for federal funds to aid in education of the handicapped, include in their compliance plans “provision to insure that the decisions rendered in the impartial due process hearing . . . shall be binding on all parties subject only to appropriate administrative or judicial appeal.” There can be no question, then, that in its original form 20 U.S.C. § 1415 provided for judicial review of agency action only by direct appeal, not by collateral attack through an original action.
The present language of 20 U.S.C. § 1415 is derived from the Education for All Handicapped Children Act of 1975, Pub.L.No. 94-142, § 5(a), 89 Stat. 773, 788 (1975). Specifically, the language of particular moment to this case, that contained in subsection (e) of section 1415,1 was inserted into the legislation during the conference on conflicting House and Senate versions of the Act. The conference committee offered the amendment with the following pertinent explanation:
The Senate bill re-enacts the provisions of existing law [Pub.L.No. 93-380] relating to procedural safeguards for handicapped children and parents and guardians of handicapped children, requires their establishment as a condition of state eligibility under this part and makes . . . changes to these provisions [not relevant here]....
******
The House bill retains the provisions of existing law relating to procedural safeguards as part of the state plan and adds the following:
*****
(6) Actions may be brought in the district courts of the United States to appeal the determinations of the State educational agency and in such actions the findings of fact of the State educational agency shall be conclusive if supported by substantial evidence and the district courts may remand the case to the State agency to take additional evidence.
The following conference substitute is adopted in order to clarify and strengthen the procedural safeguards in existing law.
*****
(9) The provisions of existing law with respect to judicial action are clarified and strengthened to assure that any party aggrieved by the findings and decision rendered in the due process hearing or the State educational agency review of such hearing shall have the right to bring a civil action with respect to the original complaint and matters relating thereto.
S.Conf.Rep.No. 94-455, 94th Cong., 1st Sess. 47-50, reprinted in [1975] U.S.Code Cong. & Ad.News 1500-03 (emphasis added).
The conference committee’s remarks thus make clear that the bills passed in each house of Congress retained the then-existing requirement that challenges to adverse state agency action be mounted by way of direct appeal. The majority’s conclusion that the conference substitute created a new original federal cause of action there*461fore presupposes that the conference committee completely disregarded the views of both houses, developed after extensive hearings, that direct appeal was a sufficient judicial remedy, and instead created a new, broad, general federal remedy for violations of the Act. Moreover, the majority’s theory further assumes that this action was taken without the benefit of any hearings and under the guise of “clarifypng] and strengthenpng] the procedural safeguards in existing law.” See supra at 449-450. Although I do not contend that such a move exceeds the authority of a Congressional conference committee, I believe that the validity of presuming such action is negated by the debate surrounding the adoption of the conference substitute.
The first observation to be made about the debates on the conference bill is that they were relatively short and consisted almost exclusively of prepared endorsements of the legislation. See 121 Cong.Rec. 37023-32 (1975) (House of Representatives); 121 Cong.Rec. 37409-20 (1975) (Senate). Nowhere in the debates does one find mention that fundamental alterations in the private enforcement mechanism have been effected. Indeed, the remarks of the bill’s managers and sponsors indicate the contrary. Rep. Brademas, who managed the conference bill for the majority in the House, indicated to his colleagues that the conference substitute was substantially identical to the earlier House bill. 121 Cong.Rec. 37023 (1975). When commenting on the procedural section of the bill, Brade-mas spoke only of the administrative due process hearings to be conducted by state and local agencies, noting that “[t]his provision is similar to that adopted earlier by the House.” 121 Cong.Rec. 37032 (1975). Rep. Mink, a co-sponsor of the legislation and a member of the conference committee, described the operation of the “grievance and compliance mechanism” for her colleagues, specifically explaining that “the decision on the state level can be appealed to a State or district court." 121 Cong.Rec. 37031 (1975) (emphasis added).
In the Senate, Sen. Harrison Williams, the self-described “principal author of the bill,” prefaced his remarks concerning the procedural provision of the conference bill with the following:
I am enormously pleased with the action taken by the conferees with respect to protecting the individual rights of handicapped children and their parents. In the Education Amendments of 1974, the Congress adopted a series of procedural safeguards to assure that state and local educational agencies did not make inappropriate decisions regarding the identification, evaluation, and educational placement of handicapped children. And, if a child’s parents disagreed with those decisions they could secure an impartial due process hearing at the State or local level and secure appropriate relief. Further, the parents or the educational agency involved could appeal the decision in the due process hearing to the State or Federal Courts.
In order to strengthen these provisions, both the House and Senate bills established additional machinery through which parents could assure that their children were receiving the kind of special educational services required under this new law. However, rather than create additional mechanisms, the conferees believed that the best course of action was to refine and build upon existing procedural safeguards.
121 Cong.Rec. 37415 (1975) (emphasis added). The thought expressed by Sen. Williams thus echoes the concerns of Sen. Stafford, ranking Senate minority member on the conference committee, who noted the committee’s recognition that most states had enacted legislation implementing the procedural safeguards of Pub.L.No. 93-380 and then continued, “[t]he conferees had no desire to have States have to act again to meet a Federal standard.” 121 Cong.Rec. 37412 (1975).
Inasmuch as I find nothing in the Congressional debates to indicate that the conference committee accomplished the extraordinary change in the law which is assumed in plaintiffs’ theory, I believe this court would be ill-advised to presume such *462an action unless the statutory language is clear and unambiguous or cannot be reasonably understood to mean otherwise. I do not find the language of the statute to be so compelling. The use of the term “civil action,” I believe, resulted from a Congressional desire to avoid confusion between the judicial appellate remedy and the administrative appellate remedy established in section 1415(c). Further, to the extent the majority consider statutorily created “civil actions” to have an inherently original function the conference committee’s description of the House bill indicates a contrary understanding:
The House bill retains the provisions of existing law relating to procedural safeguards as part of the state plan and adds the following:
(6) Actions may be brought in the district courts of the United States to appeal the determinations of the State educational agency ....
(Emphasis added).
The majority’s second and perhaps strongest basis for analogizing 1415(e)(2) proceedings to original actions stems from the statutorily prescribed manner in which they are to be conducted. I do not dispute that to an observer not many outward distinctions may appear between these proceedings in the district court and original lawsuits. To that extent, I can agree with the majority that 1415(e)(2) suits are analogous to original actions. However, to the same extent, 1415(e)(2) proceedings are analogous to appellate proceedings brought under the following Pennsylvania statutes: Pa.Stat.Ann. tit. 47, § 4-464 (Purdon Supp. 1981-82) (de novo review of adverse agency action concerning liquor licenses); 2 75 Pa. Con.Stat.Ann. § 1550 (Purdon Supp. 1981-82) (de novo review of administrative denial, suspension, or revocation of driver’s license); 3 and 42 Pa.Con.Stat.Ann. § 7361 (Purdon Pamphlet 1981) (de novo review of matters referred to compulsory arbitration under same section). Furthermore, these appeal proceedings are more analogous to 1415(e)(2) than are typical original actions because they are preceded by a series of administrative evidentiary proceedings concerning the same issue as is litigated in court. Therefore, I do not believe that the similarity in outward appearance is an adequate basis for rejecting appeals from agency action and adopting original lawsuits as the most appropriate analogies to section 1415(e)(2) proceedings.
Third, the majority place implicit reliance on other courts’ use and, in certain instances, waiver of exhaustion doctrines in connection with 1415(e)(2). Of course, the very use of the term “exhaustion” loads the question whether an action is original or appellate. Exhaustion doctrines are commonly applicable to original actions brought as collateral attacks on decisions or judgments rendered in a different forum within another adjudicatory system. The most common of the exhaustion doctrines is statutorily prescribed in 28 U.S.C. § 2254 (1976), requiring that state prisoners petitioning the federal courts for writ of habeas corpus exhaust all state remedies. Only in a very loose sense of the word, if at all, can it be said that appellate actions require exhaustion of other remedies. Therefore, because I believe section 1415(e)(2) authorizes only appeals from administrative action, I do not believe that traditional “exhaustion” principles apply. Further, I find unacceptable a process by which the required steps leading to an appeal may be ignored on grounds of futility.
*463I do, however, recognize that other courts have treated actions to enforce the EAHCA as involving exhaustion principles. See maj. op., at 447 n.5. None of those courts, however, was called upon to decide the precise issue before us. Even in Monahan v. Nebraska, 645 F.2d 529 (8th Cir. 1981), it appears that the State acquiesced in the district court’s resolution of the statute of limitations issue and that the Eighth Circuit therefore was not bound to address it. Without attempting to reconcile all of these cases, each with its particular facts, to my view of the statutory scheme as an appellate process, it should be noted that at least in Loughran v. Flanders, 470 F.Supp. 110 (D.Conn.1979), the court expressly pointed out that the action before it was based on an implied cause of action for damages under the Act. Id. at 113. As the majority observe in the instant case, implied private causes of action are generally original. Maj. op., at 448. To the extent the Tokar-ciks are attempting to avail themselves of an implied right to recover damages, therefore, my views may differ. But the majority does not address that aspect of their claim. See maj. op., at 455, n.22. Thus, the relevant claim on this appeal is the one predicated on section 1415(e)(2) and that action, in my opinion, is an appeal with the normal requirement that it be pursued only after all preceding stages of the procedural framework have been completed.
Finally, the majority’s identification of original actions as 1415(e)(2) analogues is based on the fact that the administrative proceedings are conducted at the state level and the judicial action may be federal. This argument does not impress me. The Supreme Court of the United States hears cases from both state and federal systems and dockets both types according to the same schedule. See 28 U.S.C. § 2104 (1976). Further, because Pennsylvania procedure calls for section 1415(e)(2) actions to be filed in Commonwealth Court,4 which sits only in Pittsburgh, Harrisburg, and Philadelphia, I am at a loss to understand why filing the action in the federal district courts in those same cities is more burdensome.
On the basis of the foregoing, I am constrained to disagree with my colleagues that section 1415(e)(2) proceedings are more in the nature of an original action than an appeal. I also consider their position to be inconsistent with a previous interpretation of the law by this court, see Battle v. Pennsylvania, 629 F.2d 269, 273 (3d Cir. 1980), cert. denied, 452 U.S. 968, 101 S.Ct. 3123, 69 L.Ed.2d 981 (1981) (“any party aggrieved by the decision of the state agency has a right to appeal to a state court of competent jurisdiction or to a district court of the United States. [20 U.S.C.] § 1415(e)(2)”), and with the procedure adopted by Pennsylvania’s Commonwealth Court, see Shanberg v. Commonwealth, 57 Pa.Cmwlth. 384, 426 A.2d 232 (1981); Krawitz v. Commonwealth, 48 Pa.Cmwlth. 155, 408 A.2d 1202 (1979).
I am also unable to accept the majority’s decision because, when viewed in the context of the whole of section 1415, including 1415(e)(3)’s “stay put” provision, I believe the construction they place on the Act makes shambles of the procedural schema. Under the majority’s view, the procedural protections of section 1415 are carried out in two stages. The first stage, consisting of the administrative proceedings, may be disregarded if pursuit of the remedies offered at that level would be futile. However, if some hope of relief through administrative channels exists, this level of section 1415 procedures must be followed and, during their pendency, the educational placement of the child will remain as it was when the dispute first developed, the so-called “status quo.” The administrative proceedings are to be followed through to their end until a final decision is rendered by the state educational agency. This decision under the majority theory is unreviewable. The rub to such an interpretation of the statute comes when section 1415(e)(3) is applied. Notwithstanding the finality and unreview-ability of the state educational agency’s de-*464cisión, if it differs from the status quo, it cannot be implemented until the second stage of the 1415 remedies is concluded. This second stage, according to the majority, includes at least an original federal action, and perhaps appeals, governed by a 2- or 6-year statute of limitations. The practical implications of such a construction aside, the notion that a final and unreviewable decision cannot be implemented for up to six years while awaiting collateral attack is contrary to basic Anglo-American legal theory.
I conclude, based on the relevant legislative history, the language and operation of the Act, and the absence of persuasive legal precedent to the contrary, that 20 U.S.C. § 1415(e)(2) authorizes only appeals from adverse administrative action and that the action before us must be so characterized. Having reached that conclusion, I have little difficulty identifying 42 Pa.Cons.Stat. Ann. § 5571(b) (Purdon Supp.1981) as the forum state statute governing analogous5 state actions. Therefore, under the general rule discussed supra at 459-60, the To-karciks’ action was barred by the 30-day statute of limitations unless application of that statute would be “inconsistent with the federal policy underlying the cause of action.” Johnson v. Railway Express Agency, 421 U.S. 454, 465, 95 S.Ct. 1716, 1722, 44 L.Ed.2d 295 (1975).
II.
The majority identify three federal policies that would allegedly be undercut by application of a 30-day statute of limitations to cases of this type. First, the majority assert that a 30-day period is incompatible with the Act’s provision of de novo review because it significantly limits the new evidence that can be discovered and developed before the appeal is filed. Second, a related concern of the majority is that the resulting inability of the parties to produce for trial significant evidence not considered by the administrative bodies will diminish the reviewing court’s effectiveness as an “external check” on the institutional pressures and biases to be found in state educational agencies. Finally, the majority resist imposition of a 30-day limitations period because they believe that parents and guardians who represent themselves in the administrative proceedings may be “unfairly penalized” by such an action.
As to the first two objections, I fail to see why requiring a party to file a complaint within thirty days severely restricts the evidence that will be presented at trial. First, after completion of all the formal and informal proceedings at the administrative level, one can assume that by the time the proceedings reach the appellate stage the parties will have drawn upon all the relevant evidence, and that the need for additional evidence will be exceptional. This very case is illustrative, for the trial judge relied exclusively on the administrative record and a set of stipulations. Second, in the absence of legislative provision specifically providing for priority disposition, the time lag between filing the appeal in the district court and hearing should offer ample time for development of additional evidence should that become necessary. For example, in the Western District of Pennsylvania, the case will not come to trial for at least eleven months, simply as a result of the court’s backlog. Even in the case before us it was fourteen months after the complaint was filed that plaintiffs moved for and obtained summary judgment on their Education Act claim. Finally, the scope of this type of litigation is generally quite narrow. These are not complex prod*465ucts liability or patent cases. The principal issues under the EAHCA will generally concern themselves with the nature and extent of the child’s disability, and proof bearing on those issues will almost always be in the form of medical opinion from a doctor or a nurse. This type of evidence should be readily available and discoverable during both the administrative stage of the proceedings and the appeal and de novo hearing in the district court. It is simply unrealistic to assume that in the rare case in which additional evidence may be necessary, a plaintiff will be unable to discover and develop it after the complaint is filed but before a trial is held.
In contrast to the majority’s approach, the entire thrust and schema of the Act is to assure prompt resolution of disputes concerning the educational status of handicapped children. This is manifested in the regulations governing the administrative proceedings, which require that the formal due process hearing be completed within 45 days after it is requested, and that the review of that hearing be completed within 30 days after receipt of the request for such review. 45 C.F.R. § 121a.512(a) & (b) (1980). This call for promptness is inconsistent, in my opinion, with the majority’s decision, which allows the party adversely affected by the agency decision six years to appeal it and obtain a final determination of the controversy. I also note that, during those six years, the child’s Individualized Education Program will be re-evaluated at least six times, and the child will be re-evaluated at least twice. 45 C.F.R. §§ 121a.343(d), 121a.534(b) (1980). The majority’s application of a multi-year statute of limitations could conceivably leave each of these re-evaluations, except for the last, in a state of suspense.
I further believe that a reviewing court’s ability to function as an “external check” on administrative action under the Act derives from its broad scope of review, rather than its authority to hear new evidence. Although the Act’s language is very plain concerning the admissibility of evidence not in the administrative record, the goals of the Act — prompt and cooperative resolution of disputes — would not be well-served by an attitude reserving full preparation and exposition of the case for court proceedings.
As to the majority’s third concern, that imposition of a 30-day limitation period might operate to disadvantage lay participants, it should be noted that 20 U.S.C. § 1415(b)(1)(D) requires the state fully to inform parents and guardians of the procedural avenues open to them under that section.6 Thus, laypersons at least know that they have a right to appeal to court and, if they desire to prosecute the appeal themselves, are clearly advised by Pennsylvania’s judicial code that the appeal must be filed within thirty days. Such protections, in my opinion, sufficiently minimize the danger of undue penalty as to render the 30-day statute not “inconsistent” with the federal policy of encouraging lay participation.
The final argument of the majority on this issue is that the “stay put” provision of 20 U.S.C. § 1415(e)(3) militates against application of a fairly short limitations period because it serves to maintain the child in a “second best” educational placement during the pendency of administrative and judicial proceedings. Maj. op., at 453-54. I respectfully submit that such an argument ignores the objectives of this Act and the realities of educating exceptional children.
In the final Senate debate on this legislation, Sen. Williams exhorted his colleagues as follows:
I cannot emphasize enough that delay in resolving matters regarding the education program of a handicapped child is extremely detrimental to his development. The interruption or lack of the required special education and related services can result in a substantial setback to the child’s development. Thus, in view of the urgent need for prompt reso*466lution of questions involving the education of handicapped children it is expected that all hearings and reviews conducted pursuant to these provisions will be commenced and disposed of as quickly as practicable consistent with a fair consideration of the issues involved.
121 Cong.Rec. 37416 (1975) (emphasis added). I find these views to be wholly inconsistent with an interpretation of this Act by the majority that would authorize placement of a handicapped child in a “second best” educational situation for up to six years. Under such a rule, it is entirely conceivable that a child whose initial educational placement in the public schools gave rise to a dispute could spend his or her entire elementary schooling in an inappropriate program.
The majority’s willingness to allow the Tokarciks to press their 1415(e) claim rests in large part on the presumed consequences to Amber if that action is found to be time-barred. However, the majority make several references to alternative remedies available to the family, at one point even appearing to imply that a finding that the 1415 action was time-barred would make no practical difference. See maj. op., at 453 n.17. But, there would be a difference; the “stay put” provision would not bar implementation of a final agency decision for six years pending collateral attack. The majority seem willing to hold that every claim that can be asserted in a section 1415(e)(2) review proceeding can be asserted in independent original actions, based on section 1983 or even on an implied cause of action under the EAHCA. Therefore, even hardship in an individual case is not a legitimate basis for allowing this 1415(e)(2) action to proceed and thereby distort unreasonably the operation of the statute.
I quite simply am unable to see any justification for prolonging any longer than absolutely necessary disputes concerning the appropriate educational placement of a handicapped child. The mere existence of the dispute is evidence that one party — either the child’s parents or the schools — believes that the current placement is inappropriate. Thus, although the majority is perhaps correct in characterizing the status quo ante as “second best” because it was the most recently agreed upon, it still is arguably not the best. I am convinced that every week a handicapped child spends in an improper educational program retards his or her development, and I therefore believe that expeditiousness is indeed the key to effective administration of section 1415.
Accordingly, I would reverse the judgment of the district court and remand with instructions to dismiss the complaint insofar as it presents an appeal under 20 U.S.C. § 1415(e)(2).

. This section provides:
(a) Any party aggrieved by the findings and decision made under subsection (b) of this section who does not have the right to an appeal under subsection (c) of this section, and any party aggrieved by the findings and decision under subsection (c) of this section, shall have the right to bring a civil action with respect to the complaint presented pursuant to this section, which action may be brought in any State court of competent jurisdiction or in a district court of the United States without regard to the amount in controversy. In any action brought under this paragraph the court shall receive the records of the administrative proceedings, shall hear additional evidence at the request of a party, and, basing its decision on the preponderance of the evidence, shall grant such relief as the court determines is appropriate.


. The majority make reference to the limited options — approval or disapproval — available to a court proceeding under this statute and then assert that a court entertaining a 1415(e)(2) suit can “sculpt” relief beyond that afforded in the administrative agency. This is a hollow distinction and results only from the nature of the issues involved: a license is either granted or denied, thus, the agency is either right or wrong. On the other hand, planning a child’s school day obviously entails making a series of decisions and adjustments, each of which is subject to approval, disapproval, or modification by the reviewing body.


. See Commonwealth v. Quinlan, 47 Pa. Cmwlth. 214, 408 A.2d 173 (1979).


. See Shanberg v. Commonwealth, 57 Pa. Cmwlth. 384, 426 A.2d 232 (1981); Krawitz v. Commonwealth, 48 Pa.Cmwlth. 155, 408 A.2d 1202 (1979).


. The majority follow the decision of the district court in Monahan v. Nebraska, 491 F.Supp. 1074 (D.Neb.1980), and hold that the de novo nature of the proceeding in the district court renders it unanalogous to state appeals from administrative agencies. As I pointed out earlier in the text, however, Pennsylvania authorizes several de novo appellate actions which would, in practical terms, be indistinguishable from a § 1415(e)(2) action in a district court. All three Pennsylvania appellate actions to which I have referred are governed by limitations periods no greater than thirty days. In fact, both the driver’s license appeals and the appeals from arbitration are controlled by the statute offered in the text as controlling the action before us.


. The record before this court indicates that the Tokarciks received such a notice and that it informed them of their right to appeal the agency decision according to the provisions of the Appellate Court Jurisdiction Act of 1970, the source of 42 Pa.Cons.Stat.Ann. § 5571(b) (Pur-don Supp. 1981-82), which provides for appeals within thirty days.